Case 20-13831-mdc   Doc 1-1 Filed 09/23/20 Entered 09/23/20 16:36:12   Desc List
                      of 20 Largest Creditors Page 1 of 4
Case 20-13831-mdc   Doc 1-1 Filed 09/23/20 Entered 09/23/20 16:36:12   Desc List
                      of 20 Largest Creditors Page 2 of 4
Case 20-13831-mdc   Doc 1-1 Filed 09/23/20 Entered 09/23/20 16:36:12   Desc List
                      of 20 Largest Creditors Page 3 of 4
Case 20-13831-mdc   Doc 1-1 Filed 09/23/20 Entered 09/23/20 16:36:12   Desc List
                      of 20 Largest Creditors Page 4 of 4
